 Case 2:20-cv-03365-DSF-AGR Document 17 Filed 07/01/20 Page 1 of 1 Page ID #:67


                                                                           JS-6
 1
 2
 3
 4
 5
 6
 7
 8                       UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA
 9
10   Terri Alves, on behalf of herself and        Case No.: 2:20-cv-03365-DSF-AGR
     others similarly situated,
11
12                 Plaintiff,                     ORDER GRANTING VOLUNTARY
                                                  DISMISSAL OF ACTION WITHOUT
13
     v.                                           PREJUDICE
14
     Agent Zip, Inc.,
15                                                HON. DALE. S. FISCHER
16                 Defendants.
17
18         Based upon the Notice of Voluntary Dismissal, and good cause, this Court
19   hereby orders this action to be, and is, dismissed without prejudice as to the Named
20   Plaintiff and without prejudice as to the Putative Class.
21         IT IS SO ORDERED.
22   DATED: July 1, 2020
23                                           Honorable Dale S. Fischer
                                             UNITED STATES DISTRICT JUDGE
24
25
26
27
28

                                        ORDER
